OFFICE   OF    THE   ATTORNEY   GENERAL   OF   TEXAS




Eonornbla ‘d'. 2. knk
County %ttorsey,   Delta        Counts
Cooper, Texas




                                                    tion) tax rate, but
                                                    rrlnf$ to nnothr
                                                    distriat.   Aoothor
                                                    cl&@; to and trans-
                                                    ccosd~ common schJo1
                                                 .:eriss It has no aChoo1




                           01 with the 75g rote ~does not Mre 01
                           ot any Ycliool ri.tAin-its distriot; the
                          a trunslerred  by contract to an Indepen-
     dart   X;trfct   .
            "Isl event GUCh trax radaction n8y be 2Ad0 as 8bOVe
     aentloned * will that reduction    fro3 7511 to SO6 oamel -
     rural tid, traasportation    end high sahool tuition?
                           .'
                                                                                                      :




            After the ln&btedneea      $3 thritm Sun%8 Wany ha8
            been retirsi,   t&e imwe from tbia mintesance
            tex in exce86 of the reguisad SO@.minttena?ce.                              ,
            txix my be use8 for p.ny iow?Zul soho              gurpom
            exaept increasing   dr supplm6stfng             any testoi3,er~s~
            or dzinistmtive     salerioe    . . . . . . . ..a school




                In r&g+y    to your   Slrst    qiieatfon,   we   Birect   .attentlo~        to                   :
th6 Solltwti~. strtutory         ~rovi91038:
            Section        4 of uWole      Zif34, Vkmiix3ss Annotated           Civil
Ytatutes * reads:
    ..~                                                                                                        .:_
             : “4 . x0 tax ShQll be levied,      collecteCI*
        abrosatad,   cXz.tiiniuhed,~or lncrerfmd,    nail DO bonCs
        shall be innu& haxwicer,         until. each action h3s
        been eut2orizs8     by Q mjority    of th;s votes cast
        at BE efection    hal&. in the district    for such pur-
        gose, Et which none but pro~orty 'i&.xgzyiag queli-                                 '~
        Sled voters OS suah district shall bs entitl68          to
        VOW.”

                                                                             n.
                                                                                                 ,~       .’
   ‘\
              drtfc;le   Z793, Vernon’s   Aaaotated   Civil    ~tatuter,     reads,          _I
la past:                                                                                _’

              “Th6 co:~~ia~ioa%ra
                                cmrt, at tli0tir?ia
                                                  or lovgln&
      WAX%8,for aclulltg purposef3 ( shrill nlmo levy. u.pon 831’ text
      able property within any coxioy? Lnchool dietfiat,      the
      rzte of tax 80 voted if a specific      rate has beon votsd;,
      otherw:ze said coirrt el;pll levy ,.cuch a rate within the
      lldt   80 voted QE km bean daterxalned      by the board OS
      trustaoa of said dilsfriat    azd tZ1e ooaat~ 8UB?riateadeat
                                            tho   0ouaty   siiperiatendeat.



           ai V~CW                atotutbry
                  or the ri&g~,oinr;                       prov Lelons,    four   rim
                    as f+ollowst
rpa8tlon is aaswa,rtsd
_
            (4)   If said 73$ tex rate ma i~peclflcally    landed on
itself  by vote of ‘said &istrlot   at leaot two year8 ago, s&ye aaa
oa3y be Uinlrishl    by coaplylng with the psovisiona   or Art~ols   8794;
Vernonte Anzot&.ed Civil    YtntuteQ.

                                                                                             :
              (b)   If said 73$ tax rnte was vat@& on itmlt     by said     -’
distrfct.ae    II mxl~~    u.nd not 6 s?eaific rate, nail euch rata hzs been
court    by.tbe   county siquri&m@ent."     he     Art.   2795 fate.
            iiagardiq   the aocond qucatlor? eubrA::t,ed, We ffad                ".?Y "       ' ~,
tRat Jectim    2 cf &tlcle   1 of Sonem 3111 307, 49th L@lala--                     '.
twe, &egul1cr serisisn, reads, in p.crt, RQ follows:


                %@C. 2. Tax Levy.      HSI ach~~ol dintrict
        shsll be eli&ble     to raoeiua any type of aid au-            '2.
        thori.zoQ UJI&% the ~,rOvfolons of this iict uzleoe
        it shall be providing for &a amaal ~u~)g~~rtor
        its aohoole by, voting,   levying,   azd ooll.eotiog
        for t&3 current ooh0Ol yeor 61,local zaintename
        school tgx Of .mt leas than Fifty COzlIi3 (50g) cn
        th0 One &&ire& Oollars (~100.~0~ gi pzopOr+vdlua~.               :
                                                                                                   j
        tion In t?.le entins %iBtPfCt.
               %o sclrool district   will 'b0 eligible for atd
        under the~provislons    of this.Act which hsa reduced                     .Y*'
        its tax rate within the two yeara km3dlatcalg ,pre-
        cedfng the ymx for.whPch aid LB epplied for here-
        uncisr or’~whla~~htas reduced its tax valuation in
        ardor t3 show budgetary   needr * * +e
                                             ‘..
                                                                                                   ;
                                                                                         ..   .,
              P&f roregoing provisionfi 0Z Sea. 2 are plsin and
unixzbi&itoiie. They zzust be coqlied   with in order tar say 8ohool
dlstr~ct to bo eligible     far any type of aid.  It oould makeno                             .:
                                                                                               !
dS.Z’srenoe wh~thar R sohool 13 comboted wlthln said dfstrict           .
or tie ohildror    therein am tsaas8crrad   by oontrnct    to an in-
depezu3eob dismict.      TR.eralm6, it i8 the optnlon of this de-
gurtccnt that ~hi)ul0 mid tzx rate of 756 be reduced in~aither
acaner, as hereinabove set forth,     said school dietriat    ‘~$11 ‘be
ineligible    for my type ‘of al4 ior tho naxt tsro (scholostlo)
yams.      This op&nion applies only to local maintenance tax rates.

                                              very truly      JmarB,         ;                 ;,